Name: Regulation (EEC) No 458/72 of the Commission of 2 March 1972 amending the Annexes to Regulations (EEC) Nos 1559/70, 1560/70, 1561/70 and 1562/70 of 31 July 1970 and (EEC) No 55/72 of 12 January 1972
 Type: Regulation
 Subject Matter: food technology;  plant product;  trade policy;  Europe;  economic policy
 Date Published: nan

 Avis juridique important|31972R0458Regulation (EEC) No 458/72 of the Commission of 2 March 1972 amending the Annexes to Regulations (EEC) Nos 1559/70, 1560/70, 1561/70 and 1562/70 of 31 July 1970 and (EEC) No 55/72 of 12 January 1972 Official Journal L 054 , 03/03/1972 P. 0032 - 0032 Danish special edition: Series I Chapter 1972(I) P. 0108 English special edition: Series I Chapter 1972(I) P. 0114 Greek special edition: Chapter 03 Volume 7 P. 0160 REGULATION (EEC) No 458/72 OF THE COMMISSION of 2 March 1972 amending the Annexes to Regulations (EEC) Nos 1559/70, 1560/70, 1561/70 and 1562/70 of 31 July 1970 and (EEC) No 55/72 of 12 January 1972 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 159/66/EEC 1 of 25 October 1966 laying down additional provisions for the common organization of the market in fruit and vegetables, as last amended by Regulation (EEC) No 1425/71 2, and in particular Article 7b (4) thereof; Whereas the Annexes to Commission Regulations (EEC) No 1559/70 3 laying down conditions for the supply to the animal feedingstuffs industry of fruit and vegetables withdrawn from the market, (EEC) No 1560/70 4 laying down conditions for granting contracts for obtaining juice by processing fruit and vegetables withdrawn from the market, (EEC) No 1561/70 5 laying down conditions for granting contracts for distilling operations in respect of certain fruit withdrawn from the market, (EEC) No 1562/70 6 laying down conditions for the supply to the distilling industries of certain fruit withdrawn from the market and (EEC) No 55/72 7 laying down conditions for inviting tenders for the disposal of fruit and vegetables withdrawn from the market list the agencies appointed by Member States to carry out the operations covered by these Regulations; Whereas, since the address of the Belgian agency has changed, the Annexes to the abovementioned Regulations must be amended; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Fruit and Vegetables; HAS ADOPTED THIS REGULATION: Sole Article In the Annexes to Regulations (EEC) Nos 1559/70, 1560/70, 1561/70, 1562/70 and 55/72, the following shall be substituted for the address of the agency appointed by Belgium: rue de TrÃ ¨ves 82, 1040 Bruxelles. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1972. For the Commission The President Franco M. MALFATTI 1OJ No 192, 27.10.1966, p. 3286/66. 2OJ No L 151, 7.7.1971, p. 1. 3OJ No L 169, 1.8.1970, p. 55. 4OJ No L 169, 1.8.1970, p. 59. 5OJ No L 169, 1.8.1970, p. 63. 6OJ No L 169, 1.8.1970, p. 67. 7OJ No L 9, 12.1.1972, p. 1.